Exhibit 99.1 LEASING FUND ELEVEN, LLC PORTFOLIO OVERVIEW THIRD QUARTER Letter from the CEOs As of January 7, 2011 Dear investor in ICON Leasing Fund Eleven, LLC: We write to briefly summarize our activity for the third quarter of 2010.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual, and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of September 30, 2010, Fund Eleven was in its operating period.As of September 30th,we had invested in approximately $796,316,9731 worth of business-essential equipment and corporate infrastructure.Further, our distribution coverage ratio2 for the nine months ended September 30th was 105.3%.As of September 30th, Fund Eleven maintained a leverage ratio of 1.17:13.Fund Eleven collected 100%4 of all scheduled rent and loan receivables due for the third quarter of 2010. During the third quarter of 2010, we actively managed our portfolio by entering into Memoranda of Agreement to sell certain vessels, as well as restructuring our financings with certain lessees. On September 23rd, we entered into Memoranda of Agreement to sell the container vessels, the M/V ZIM Andaman Sea, the M/V ZIM Hong Kong, the M/V ZIM Israel, and the M/V ZIM Japan Sea to unaffiliated third parties for the purchase price of $11,250,000 per vessel.Each purchaser paid a deposit in the amount of $1,125,000 for its respective vessel.The M/V Japan Sea and the M/V Andaman Sea were subsequently sold on November 11th and November 22nd, respectively.We expect to sell the M/V ZIM Hong Kong and the M/V ZIM Israel in the first quarter of 2011.On September 30th, we entered into a Memorandum of Agreement to sell the M/T Faithful to an unaffiliated third party for the purchase price of $5,741,000.The M/T Faithful was subsequently sold on October 13th. During the third quarter of 2010, we amended our schedule with AMI Manchester, LLC and Gallant Steel, Inc. (collectively, “AMI”) to restructure AMI’s payment obligations and extend the base term of the schedule through December 31, 2013.In consideration for amending the schedule, we received a collateral monitoring fee in the amount of $6,500.In addition, we will receive a collateral monitoring fee in the amount of $2,500 on each anniversary of the schedule and an amendment fee in the amount of $30,000 at the expiry of the base term. You can read about AMI and the vessels in further detail in the portfolio overview section that follows this letter. Fund Eleven is fully invested; therefore, we did not make any new investments during the third quarter of 2010. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 2
